      Case 3:19-cv-01787-JAH-LL Document 4 Filed 06/25/20 PageID.36 Page 1 of 5



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                    Case No.: 19cv1787 JAH (LL)
     KIMBERLY MEDEIROS
12
                       Plaintiff,                     ORDER:
13
     v.                                               1. GRANTING MOTION TO
14
                                                      PROCEED IN FORMA PAUPERIS
15                                                    [Doc. No. 2];
16   MARYANN D’ADDEZIO KOTLER.
                                                      2. DENYING MOTION TO APPOINT
                     Defendant.
17                                                    COUNSEL [Doc. No. 3];
18
                                                      3. DISMISSING COMPLAINT WITH
19                                                    PREJUDICE PURSUANT TO 28
                                                      U.S.C. § 1915(e)(2)(B)(ii) [Doc. No. 1]
20
21
22                                          INTRODUCTION
23         On September 17, 2019, Kimberly Medeiros (“Plaintiff”), proceeding pro se, filed a
24   complaint seeking damages against San Diego Superior Court Judge Maryann D’Addezio
25   Kutler (“Defendant”) for violations “of certain protections guaranteed to him by the First,
26   Fifth, Eighth, Ninth and Fourteenth Amendments of the Federal Constitution.” See Doc.
27   No. 1 at 1. Civil filing fees, as required by 28 U.S.C. § 1914(a), were not paid at the time
28   of filing. Instead, a motion for leave to proceed in forma pauperis (“IFP”) was filed,
                                                  1
                                                                                  19cv1787 JAH (LL)
         Case 3:19-cv-01787-JAH-LL Document 4 Filed 06/25/20 PageID.37 Page 2 of 5



1    pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2. Plaintiff also filed a motion to appoint
2    counsel. Doc. No. 3. After a careful review of the pleadings, exhibits and motions and for
3    the reasons set forth below, the Court (1) GRANTS the motion for leave to proceed IFP,
4    [Doc. No. 2]; (2) DENIES the motion to appoint counsel [Doc No. 3], and (3) DISMISSES
5    the Complaint, [Doc. No. 1], with prejudice.
6                                                      DISCUSSION
7    I.      Plaintiff’s IFP Motion
8            All parties instituting any civil action, suit or proceeding in a district court of the
9    United States, except an application for writ of habeas corpus, must pay a filing fee of
10   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
11   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
12   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
13   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Courts grant leave to proceed IFP when
14   plaintiffs submit an affidavit, including a statement of all of their assets, showing the
15   inability to pay the statutory filing fee. See 28 U.S.C. § 1915(a).
16           In support of Plaintiff’s motion, she has submitted an application to proceed in
17   district court without paying fees or costs. See Doc. No 2. The application indicates that
18   Plaintiff is currently self-employed and earns an income of $1,833 2 per month. Doc. No. 2
19   at 5. Plaintiff receives no income from real property, investments, retirement accounts,
20   gifts, or alimony. Id. at 1. Plaintiff’s average monthly expenses total $2895.00, exceeding
21   her total monthly income. Id. at 4-5. She indicates no other assets of value. Id. at 2-5.
22
23
24   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
25   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
26   IFP. Id.
     2
       Plaintiff represents she earns $22,000 average monthly income in section one of her IFP application, but
27   later represents a gross monthly pay of $1833.00. See Doc. No. at 1-2. Because the Court believes Plaintiff
     erroneously placed a yearly salary where a monthly salary was requested, the Court will resolve this
28   discrepancy in Plaintiff’s favor.
                                                           2
                                                                                                 19cv1787 JAH (LL)
      Case 3:19-cv-01787-JAH-LL Document 4 Filed 06/25/20 PageID.38 Page 3 of 5



1    Based on these representations, the Court finds Plaintiff is unable to pay the statutory filing
2    fee. Accordingly, the Court GRANTS Plaintiff’s motion for leave to proceed IFP.
3    II. Sua Sponte Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B)
4          A.      Standard of Review
5          When a plaintiff seeks leave to proceed IFP, pursuant to 28 U.S.C. § 1915(a), the
6    Complaint is subject to sua sponte review, and mandatory dismissal, if it is “frivolous,
7    malicious, fail[s] to state a claim upon which relief may be granted, or seek[s] monetary
8    relief from a defendant immune from such relief.” See 28 U.S.C. § 1915(e)(2)(B); Coleman
9    v. Tollefson, 135 S. Ct. 1759, 1763 (2015) (pursuant to 28 U.S.C. § 1915(e)(2) “the court
10   shall dismiss the case at any time if the court determines that… (B) the action or appeal…
11   (ii) fails to state a claim on which relief may be granted.”); Lopez v. Smith, 203 F.3d 1122,
12   1127 (9th Cir. 2000) (en banc) (section 1915(e) not only permits, but requires, a district
13   court to dismiss an in forma pauperis complaint that fails to state a claim.). “The standard
14   for determining whether a plaintiff has failed to state a claim upon which relief can be
15   granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure
16   12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d 1108, 1112 (9th
17   Cir. 2012).
18         Rule 12(b)(6) tests the sufficiency of the complaint. Navarro v. Block, 250 F.3d
19   729, 732 (9th Cir. 2001). Dismissal is warranted under Rule 12(b)(6) where the complaint
20   lacks a cognizable legal theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530,
21   534 (9th Cir. 1984); see Neitzke v. Williams, 490 U.S. 319, 326 (1989) (“Rule 12(b)(6)
22   authorizes a court to dismiss a claim on the basis of a dispositive issue of law.”).
23   Alternatively, a complaint may be dismissed where it presents a cognizable legal theory
24   yet fails to plead essential facts under that theory. Robertson, 749 F.2d at 534. While a
25   plaintiff need not give “detailed factual allegations,” he must plead sufficient facts that, if
26   true, “raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,
27   550 U.S. 544, 545 (2007). If a court determines that a complaint fails to state a claim, the
28   court should grant leave to amend unless it determines that the pleading could not possibly

                                                   3
                                                                                    19cv1787 JAH (LL)
      Case 3:19-cv-01787-JAH-LL Document 4 Filed 06/25/20 PageID.39 Page 4 of 5



1    be cured by the allegation of other facts. See Doe v. United States, 58 F.3d 494, 497 (9th
2    Cir. 1995).
3          B.      Insufficiency of the Complaint
4          In the Complaint, Plaintiff alleges due process claims against Superior Court Judge
5    Maryann D’Addezio Kotler based on her rulings during family court proceedings. The
6    Ninth Circuit has held that judges are absolutely immune from civil liability for acts
7    performed in their official capacity. See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.
8    1986); Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir. 1996). In the instant case, all
9    of Plaintiff's allegations concern Judge Kotler’s conduct in her judicial capacity,
10   specifically Defendant’s decision to remove two minor children from Plaintiff’s custody.
11   See Stump v. Sparkman, 435 U.S. 349 (1978) (stating that a “judicial act” is one that is
12   normally performed by a judge or an action where the parties dealt with the judge in his
13   judicial capacity); Pierson v. Ray, 386 U.S. 547, 553-54, 87 S.Ct. 1213, 18 L.Ed.2d 288
14   (1967). As such, Judge Kotler is shielded from liability from the claims of purported
15   misconduct in Plaintiff's complaint. See In re Castillo, 297 F.3 d 940, 947 (9th Cir. 2002)
16   (“[A]bsolute immunity insulates judges from charges of erroneous acts or irregular action,
17   even when it is alleged that such action was driven by malicious or corrupt motives.”).
18         Thus, Plaintiff’s complaint is subject to sua sponte dismissal for failing to state a
19   claim upon which relief can be granted. Further, because judges acting in their official
20   capacity are afforded absolute immunity, the deficiencies in the complaint cannot be cured.
21   Accordingly, the Court DISMISSES this action with prejudice.
22      III.    Motion for Appointment of Counsel
23         Plaintiff moved for appointment of counsel based on an inability to pay for the cost
24   of an attorney. See Doc No. 3. She notes that she had her car repossessed and is in the
25   process of filing for bankruptcy because she owes over $25,000 in attorney’s fees. Id.
26         The motion was brought pursuant to paragraph (e)(1) of section 1915, which
27   provides that a court “may request an attorney to represent any such person unable to
28   employ counsel.” 28 U.S.C § 1915 (e)(1). However, the authority of a court to appoint

                                                 4
                                                                                 19cv1787 JAH (LL)
      Case 3:19-cv-01787-JAH-LL Document 4 Filed 06/25/20 PageID.40 Page 5 of 5



1    counsel is discretionary and there exists no statutory or constitutional right for an indigent
2    to have counsel appointed in a civil case. Willbourn v. Escalderon, 789 F.2d 1328, 1331
3    (9th Cir.1986).
4          Counsel may be appointed under [1915(e)(1)] only in ‘exceptional circumstances’
           which requires an evaluation of both: (1) the likelihood of success on the merits, and
5
           (2) the ability of petitioner to articulate [her] claims pro se in light of the complexity
6          of the legal issues involved. Neither factor is dispositive and both must be viewed
           together. (Citations omitted)
7
8    Collier v. Pickett, No. C-94-20065-RMW, 1995 WL 274186, at *1 (N.D. Cal. May 9, 1995)
9    (citing Willbourn, 789 F.2d at 1331). Even assuming Plaintiff’s limited financial resources
10   and inability to articulate her claims, the Court finds appointment of counsel in the instant
11   action unwarranted. In light of this Court’s determination that Plaintiff has failed to state a
12   claim for relief, the Court also finds that Plaintiff has not shown a likelihood of success on
13   the merits of her case and therefore Plaintiffs motion to appoint counsel is DENIED.
14                                  CONCLUSION AND ORDER
15         For all the reasons discussed above, IT IS HEREBY ORDERED:
16         1.     Plainitff’s Motion for Leave to Proceed IFP, pursuant to 28 U.S.C. § 1915(a),
17                [Doc. No. 2] is GRANTED;
18         2.     Plaintiff’s Motion to Appoint Counsel [Doc. No. 3] is DENIED;
19         3.     The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §
20                1915(e)(2)(B)(ii).
21         IT IS SO ORDERED.
22
23   DATED: June 25, 2020
24
                                                    _________________________________
25                                                  HON. JOHN A. HOUSTON
26                                                  UNITED STATES DISTRICT JUDGE

27
28

                                                   5
                                                                                     19cv1787 JAH (LL)
